USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 1 of 7


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

  Norfolk Southern Railway Company
  Three Commercial Place
  Norfolk, VA 23510
                            Plaintiff,
                                                             CASE NO:
                 v.

  Phenix Farms, Inc.
  11293 South 700 East -90
  Geneva, IN 46740-9410

  and

  Randal E. Plummer
  10880 South 600 East
  Keystone, IN 46759

                                Defendants.


                                        COMPLAINT

         Plaintiff Norfolk Southern Railway Company, by and through its attorneys, files

  this Complaint against defendants, Phenix Farms, Inc. (“Phenix”), and Randal E.

  Plummer (“Plummer”), and in support thereof, avers as follows:

                                          PARTIES

         1.      Plaintiff, Norfolk Southern Railway Company (“Norfolk Southern”), is a

  corporation organized under the laws of the Commonwealth of Virginia, with its

  principal place of business in Norfolk, Virginia. Norfolk Southern operates as an

  interstate rail carrier subject to the jurisdiction of the U.S. Surface Transportation Board,

  and is governed by the provisions of the Interstate Commerce Act, 49 U.S.C. § 10101, et

  seq.
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 2 of 7


          2.      Phenix is an Indiana corporation with its principal office in Geneva,

  Indiana. The registered agent of Phenix is David Baumgartner, with a last known address

  of 110 South Jefferson Street, Berne, Indiana, 46711.

          3.      Plummer is the President of Phenix and resides in Keystone, Indiana.

                                         JURISDICTION

          4.      Jurisdiction is based upon 28 U.S.C § 1332 diversity as the plaintiff and

  defendants are citizens of different states, and the amount in controversy is in excess of

  $75,000.

                                            VENUE

          5.      Venue properly lies in this district pursuant to 28 USC § 1391(b) because

  the defendants reside in and are subject to personal jurisdiction in this judicial district,

  and a substantial part of the events or omissions giving rise to the plaintiff’s claims

  occurred in this judicial district.

                                        PREDICATE FACTS

          6.      On December 27, 2018, Norfolk Southern train L42L927 (the “Train”)

  was traveling northbound within Wabash County, Indiana, approaching a public highway

  grade crossing at the intersection of County Road 800 South and State Road 15 (the

  “Crossing”).

          7.      State Road 15 runs parallel to the railroad tracks near the Crossing, as

  shown below:




                                               2
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 3 of 7




         8.     On or about December 27, 2018, a Phenix owned Peterbilt-Motors 378

  tractor-trailer (the “Truck”) approached the Crossing while traveling westbound on

  County Road 800 South at the same time the Train approached the Crossing.

         9.     As the Train approached the Crossing, it sounded its horn.

         10.    Ignoring the approaching Train and the horn, the Truck entered and

  obstructed the Crossing.

         11.    At the time, Plummer was operating the Truck as an employee, principal

  agent, ostensible agent, workman and/or servant of Phenix.



                                             3
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 4 of 7


          12.     Due to Phenix and/or its agent, employee or servant’s obstruction of the

  Crossing and failure to yield to the approaching Train, the Train collided with the Truck

  (the “Incident”).

          13.     The Incident was caused solely and wholly by the negligence, gross

  negligence, carelessness, recklessness, and wantonness of Phenix and Plummer, joint and

  severally.

          14.     Plummer was acting within his scope of his employment and his authority

  for Phenix at the time of the Incident.

          15.     As a result of the Incident, Norfolk Southern suffered damages in excess

  of $75,000.

          16.     Norfolk Southern’s damages were caused by Phenix’s and/or Plummer’s

  negligent, wanton, and/or reckless operation of the Truck.

                                  CAUSES OF ACTION
                                 COUNT I: NEGLIGENCE
                                 Norfolk Southern v. Phenix

          17.     Plaintiff repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if set forth at length herein.

          18.     Phenix had a duty to Norfolk Southern and others to operate the Truck in a

  safe manner, observe due care, and a duty to stop or otherwise yield to oncoming rail

  traffic but failed to do so.

          19.     Phenix failed to operate the Truck in a safe manner by entering a railroad

  crossing in front of an oncoming train, despite the Train sounding its horn, resulting in

  the Incident.

          20.     As a direct and proximate result of Phenix’s negligence, carelessness, and




                                                4
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 5 of 7


  recklessness, Norfolk Southern suffered property damages in excess of $75,000 that were

  foreseeable consequences of the negligence of Phenix.

                                    COUNT II: NEGLIGENCE
                                    Norfolk Southern v. Plummer

          21.     Plaintiff repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if set forth at length herein.

          22.     Plummer had a duty to Norfolk Southern and others to operate the Truck

  in a safe manner, observe due care, and a duty to stop or otherwise yield to oncoming rail

  traffic but failed to do so.

          23.     Plummer failed to operate the Truck in a safe manner by entering a

  railroad crossing in front of an oncoming train, despite the Train sounding its horn,

  resulting in the Incident.

          24.     At the time of the Incident, Plummer was an agent, servant, workman,

  and/or employee of Phenix, and was operating the Truck in the course and scope of his

  agency and employment with Phenix.

          25.     As a direct and proximate result of Plummer’s negligence, carelessness,

  and recklessness, Norfolk Southern suffered property damages in excess of $75,000 that

  were foreseeable consequences of the negligence of Plummer.

                                 COUNT III: NEGLIGENCE PER SE
                                    Norfolk Southern v. Phenix

          26.     Plaintiff repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if set forth at length herein.

          27.     At the time of the Incident, Phenix was negligent per se by reason of

  having violated multiple laws governing the operation of motor vehicles that were meant




                                                5
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 6 of 7


  to protect Norfolk Southern and other motorists from the type of harm that resulted from

  the Incident, including, but not limited to, the following:

               a. Indiana Code § 9-21-8-39. Railroad grade crossings.

               b. Indiana Code § 9-21-8-40. Heavy equipment or structures; railroad grade

                  crossings; notice; procedure.

               c. Indiana Code § 9-21-8-41. Traffic control devices.

               d. Indiana Code § 9-21-8-45. Farm wagons; interstate and state highways;

                  prohibitions.

               e. Indiana Code § 9-21-8-50. Reckless operation of a tractor-trailer

                  combination.

         28.      As a direct and proximate result of Phenix’s negligence per se, Norfolk

  Southern suffered property damages in excess of $75,000 that were foreseeable

  consequences of the negligence of Phenix and Phenix’s employees, agents, or servants,

  like Plummer.

                                  COUNT IV: NEGLIGENCE PER SE
                                     Norfolk Southern v. Plummer

         29.      Plaintiff repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if set forth at length herein.

         30.      At the time of the Incident, Plummer was negligent per se by reason of

  having violated multiple laws governing the operation of motor vehicles that were meant

  to protect Norfolk Southern and other motorists from the type of harm that resulted from

  the Incident, including, but not limited to, the following:

               a. Indiana Code § 9-21-8-39. Railroad grade crossings.

               b. Indiana Code § 9-21-8-40. Heavy equipment or structures; railroad grade



                                                  6
USDC IN/ND case 3:20-cv-00951-DRL-MGG document 1 filed 11/10/20 page 7 of 7


                  crossings; notice; procedure.

               c. Indiana Code § 9-21-8-41. Traffic control devices.

               d. Indiana Code § 9-21-8-45. Farm wagons; interstate and state highways;

                  prohibitions.

               e. Indiana Code § 9-21-8-50. Reckless operation of a tractor-trailer

                  combination.

         31.      As a direct and proximate result of Plummer’s negligence per se, Norfolk

  Southern suffered property damages in excess of $75,000 that were foreseeable

  consequences of the negligence of Plummer.

         WHEREFORE, Plaintiff Norfolk Southern Railway Company respectfully

  demands that judgment be entered in its favor and against defendants Phenix Farms, Inc.

  and Randal E. Plummer, jointly and severally, in an amount to be proven at trial, in

  addition to prejudgment interest, together with costs, attorney’s fees, and such other relief

  as the Court may allow.



                                                  KEENAN COHEN & MERRICK, P.C.

                                                  By:   s/ Eric C. Palombo
                                                        Eric C. Palombo
                                                        125 Coulter Ave
                                                        Suite 1000
                                                        Ardmore, PA 19003
                                                        Phone: (215) 609-1110
                                                        Fax: (215) 609-1117
                                                        Email: epalombo@freightlaw.net
                                                        Attorneys for Plaintiff
                                                        Norfolk Southern Railway Co.

  Date: November 10, 2020




                                                  7
